           Case 5:19-cv-03833 Document 1 Filed 07/02/19 Page 1 of 5



 1   Scott Brutocao (Cal. SBN 174418)
     sbrutocao@cornellsmith.com
 2   Desiree Brutocao (Cal. SBN 181175)
 3   dbrutocao@cornellsmith.com
     CORNELL SMITH MIERL BRUTOCAO BURTON LLP
 4   1607 West Avenue
     Austin, TX 78701
 5   Telephone: (512) 328-1540
     Facsimile:    (512) 328-1541
 6

 7   Attorneys for Defendants
     NATIONAL INSTRUMENTS CORPORATION
 8   and MARC MARINI
 9

10                                    UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12
      PARAMJIT BANWAIT,                                Case No. 5:19-cv-3833
13
                         Plaintiff,                    DEFENDANTS NATIONAL
14                                                     INSTRUMENTS CORPORATION AND
             v.                                        MARC MARINI’S NOTICE OF
15                                                     REMOVAL OF CIVIL ACTION
      NATIONAL INSTRUMENTS
16    CORPORATION; MARC MARINI; and                    [Complaint filed May 16, 2019 and removed
      DOES 1 through 20, inclusive,                    from the Superior Court of California, County of
17                                                     Santa Clara, Case No. 19CV348213]
                         Defendants.
18

19

20

21   TO:    THE CLERK AND HONORABLE JUDGES OF THE UNITED STATES DISTRICT
22          COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
23          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants National Instruments
24   Corporation (“NIC”) and Marc Marini (“Marini) (collectively “Defendants”) remove this action to
25   this Court from the Superior Court of the State of California, County of Santa Clara. In support of
26   this Notice of Removal, the Defendants respectfully state:
27

28


                                                 DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:19-cv-03833 Document 1 Filed 07/02/19 Page 2 of 5



 1          STATE COURT ACTION
 2          1.      Plaintiff Paramjit Banwait (“Plaintiff”) commenced a civil action (the “State Court
 3   Action”) on or about May 16, 2019, in the Superior Court of the State of California, County of
 4   Santa Clara, by filing a Summons and Complaint, entitled Paramjit Banwait v. National
 5   Instruments Corporation, Marc Marini, Case No. 19CV348213. Plaintiff served the Summons and
 6   Complaint on the Defendants on June 3, 2019. No further proceedings in this matter have been
 7   held in Superior Court. In compliance with 28 U.S.C. §1446(a), the attached Exhibit A contains
 8   all service of process on Defendants (except discovery), all documents and pleadings filed in the
 9   State Court Action and all orders issued by the state court at the time of this removal.
10          2.      Plaintiff’s Complaint alleges age discrimination, harassment and retaliation in
11   violation of the Fair Employment and Housing Act (“FEHA”), failure to prevent discrimination,
12   harassment and/or retaliation in violation of FEHA, wrongful termination in violation of public
13   policy, violation of California Labor Code Section 925, and violations of the California Business
14   and Professions Code Section 17200. Plaintiff seeks back pay, loss of income, general damages,
15   special damages, compensatory damages, punitive damages, statutory penalties, interest, and
16   attorney’s fees.
17          GROUNDS FOR REMOVAL; DIVERSITY OF CITIZENSHIP
18          Timeliness
19          3.      This action is removable under 28 U.S.C. § 1441(a) and (b) because the Court has
20   original jurisdiction under 28 U.S.C. § 1332, diversity jurisdiction. This Notice of Removal is filed
21   within 30 days of the receipt of Plaintiff’s Complaint for Damages and is timely filed under 28
22   U.S.C. § 1446(b)(1).
23          Complete Diversity of Citizenship
24          4.      This Court has original jurisdiction based on diversity of citizenship because
25   Defendant NIC is now and was at the time the action commenced diverse in citizenship from
26   Plaintiff. 28 U.S.C. § 1332(a)(1). NIC is not now and was not at the time the State Court Action
27   was commenced a citizen of the State of California. NIC is a corporation that is incorporated in
28   Delaware. NIC’s headquarters are based in Austin, Texas, which is NIC’s “nerve center” – i.e.,


                                                  DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:19-cv-03833 Document 1 Filed 07/02/19 Page 3 of 5



 1   center of direction, control and coordination. Therefore, NIC is a citizen of Delaware and Texas.
 2   28 U.S.C. § 1332(c)(1).
 3          5.      This Court has original jurisdiction based on diversity of citizenship because
 4   Defendant Marini is now and was at the time the action commenced diverse in citizenship from
 5   Plaintiff. 28 U.S.C. § 1332(a)(1). Marini is not now and was not at the time the State Court Action
 6   was commenced a citizen of the State of California. Marini’s domicile is in New Braunfels, Texas.
 7   Therefore, Marini is a citizen of State of Texas.
 8          6.      The alleged citizenship of the Defendants DOES 1 through 20 shall be disregarded
 9   in determining whether a civil action is removable under 28 U.S.C. § 1332(a). 28 U.S.C. §
10   1441(b)(1).
11          7.      Plaintiff Banwait alleges that at all times relevant to the State Court Action he is an
12   individual with his residence in California. [Plaintiff’s Complaint at ¶ 1].
13          8.      Because the Plaintiff and Defendants are citizens of different states, complete
14   diversity of citizenship exists between the parties for purposes of diversity jurisdiction under 28
15   U.S.C. § 1332(a).
16          Amount in Controversy
17          9.      When a defendant removes to Federal Court on the basis of diversity jurisdiction,
18   the defendant need only plausibly allege that the amount in controversy exceeds $75,000. Plaintiff
19   in his Complaint does not allege a specific amount of damages; however, Plaintiff seeks affirmative
20   relief including, among other things, back pay. Plaintiff was a highly compensated engineer at NIC
21   with a base salary of $189,000.00. Plaintiff’s last day of employment with NIC was February 28,
22   2019. Therefore, based on Plaintiff’s claim for back pay alone, Plaintiff’s claim nears the $75,000
23   requirement based upon his rate of pay at the time his employment ended for the four months that
24   have elapsed between that date and the present. However, Plaintiff also requests relief in the form
25   of compensation for mental distress, punitive damages, compensatory damages and attorneys’ fees,
26   all of which are potentially recoverable under California law. Therefore, the amount in controversy
27   in this action well exceeds, exclusive of interest and costs, $75,000. Because the amount in
28   controversy in this action exceeds, exclusive of interest and costs, $75,000, this Court has subject


                                                  DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:19-cv-03833 Document 1 Filed 07/02/19 Page 4 of 5



 1   matter jurisdiction pursuant to 28 U.S.C. § 1332 and this removal is proper.
 2          NOTICE TO STATE COURT AND ADVERSE PARTIES
 3          10.     Pursuant to 28 U.S.C. § 1446(d), Defendants hereby certify that they are
 4   simultaneously filing with the State Court a Notice of Filing of Notice of Removal to Federal Court,
 5   and attaching such document to this Notice of Removal as Exhibit B.
 6          11.     Pursuant to these statutes and in conformance with the requirements of 28 U.S.C.
 7   § 1446, Defendants remove this action from Superior Court of California, County of Santa Clara
 8   on this 2nd day of July 2019.
 9          WHEREFORE, Defendants respectfully request that this action be removed to this Court,
10   that this Court accept jurisdiction over this action, and that this action be entered on the docket of
11   this Court for further proceedings as though this action had originally been instituted in this Court.
12    DATED: July 2, 2019                              CORNELL SMITH MIERL BRUTOCAO
                                                       BURTON LLP
13

14
                                                        By: /s/ Scott Brutocao
15                                                         Scott Brutocao

16                                                      Attorneys for Defendant
                                                        NATIONAL INSTRUMENTS
17                                                      CORPORATION and MARC MARINI
18

19

20

21

22

23

24

25

26

27

28


                                                  DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
           Case 5:19-cv-03833 Document 1 Filed 07/02/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the foregoing was served via the Court’s ECF
 3   system to the following attorneys of record:
 4          Lawrence W. Freiman (lawrence@freimanlegal.com)
 5

 6                                                        /s/ Desiree Brutocao
                                                        Desiree Brutocao
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    DEFENDANTS’ NOTICE OF REMOVAL OF CIVIL ACTION
